ORDER
Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 20th day of September, 2005,
*120ORDERED, by the Court of Appeals of Maryland, that Keith A. Rosenberg, be, and is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland, effective immediately, and it is further,
ORDERED, that judgment shall be entered in favor of Petitioner, The Attorney Grievance Commission of Maryland, in the amount of Twelve Hundred ($1200.00) Dollars for costs against Keith A. Rosenberg, Respondent and it is further
ORDERED, that the Clerk of this Court shall strike the name of Keith A. Rosenberg from the register of attorneys, pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.